COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Robert H. Goode Jr. v. Stephanie McGuire

Appellate case number:    01-20-00028-CV

Trial court case number: 468981

Trial court:              Probate Court No. 2 of Harris County


       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the trial court clerk is directed to
prepare, certify, and file in this Court a supplemental clerk’s record including the following:

   •   “Amended Objection to Application for Appointment of Permanent Guardian of the
       Estate, Application for the Appointment of Community Administrator as Least
       Restrictive Alternative and Alternative Application for Appointment of Permanent
       Guardian of the Estate” (filed July 2, 2020)

   •   “Application for Leave to Resign as Guardian and for Appointment of Successor
       Guardian” (filed January 20, 2021)

   •   “Order Appointing Successor Guardian” (signed January 21, 2021, filed February 3,
       2021)

   •   “Notice of Non-Suit of Amended Objection to Application for the Appointment of
       Guardian of the Estate of Lockie Goode, an Incapacitated Person, Application for the
       Appointment of Community Administrator as Least Restrictive Alternative and
       Alternative Application for Appointment of Permanent Guardian of the Estate” (filed
       March 3, 2021)

   •   “Order Appointing Permanent Guardian of the Estate” (signed April 12, 2021, filed April
       13, 2021)

   •   “Order Terminating the §1301.053 Management Trust for the Benefit of Lockie L.
       Goode” (filed May 3, 2021, signed May 5, 2021)
      The supplemental clerk’s record shall be filed in the First Court of Appeals no later than
Thursday, June 17, 2021. No costs shall be assessed for the supplemental record.

       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: __June 3, 2021___